DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered.
 
Claims 1, 2 and 5-22 are pending in this application and were examined on their merits.






The rejection of Claims 1, 5-9, 11-14 and 18-21 under 35 U.S.C. § 103 as
being unpatentable over Wilkerson (2016), cited in the IDS, in view of Wicha et al. (US
2010/0136031 A1) and Techanukul et al. (2014), in view of Tait et al. (1996), and Wicha
et al. (US 2008/0019961 A1), all of record, has been withdrawn due to the Applicant’s amendments to the claims filed 03/16/2022 requiring the identification and isolation of primary breast luminal cells prior to growing the identified and isolated cells in-vitro.

The rejection of Claims 1, 2, 5-9 and 11-21 under 35 U.S.C. § 103 as being unpatentable over Wilkerson (2016), cited in the IDS, in view of Wicha et al. (US 2010/0136031 A1) and Techanukul et al. (2014), in view of Tait et al (1996), and Wicha et al. (US 2008/0019961 A1), as applied to Claims 1, 5-9, 11-14 and 18 and further in view of Duss et al. (2014) and Al-Rakan et al. (2013), all of record, has been withdrawn due to the Applicant’s amendments to the claims filed 03/16/2022 requiring the identification and isolation of primary breast luminal cells prior to growing the identified and isolated cells in-vitro.

Response to Arguments

Applicant’s arguments, see Remarks, filed 03/16/2022, with respect to the above rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 


EXAMINER’S AMENDMENT

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in an authorized email from Haiyan Liu on 07/21/2022.

The application has been amended as follows: 
1.  A method of tissue engineering, transplantation, tissue reconstruction, cell therapy procedure, or treatment of the effects of mastectomy, comprising the steps: 
 A) generating multipotent mammary stem cells by: 
a) identifying and isolating primary breast luminal cells, and growing the identified and isolated primary breast luminal cells in-vitro,
b) treating the primary breast luminal cells with either a conditioned medium from active breast stromal fibroblasts or with interleukin-8 (IL-8) in serum-free medium; 




c) continuing the growth of the treated cells until the formation of cellular aggregates, wherein growth of the cells is performed in a breast luminal cell-specific medium, wherein said breast luminal cell-specific medium comprises a 1:1 mixture (vol/vol) of DMEM medium and F12 medium supplemented with 1% - 20% (vol/vol) serum, and supplemented with 0.1% - 2% (vol/vol) of an antibiotic-antimycotic solution, said antibiotic-antimycotic solution comprising 10,000 units/ml penicillin, 10,000 µg/ml streptomycin and 25 µg/ml amphotericin B; 
d) transferring the cells to a stem cell growth medium and growing them further until the formation of mammospheres, wherein said stem cell growth medium comprises mammary epithelial basal medium (MEBM) supplemented with 0.1% - 2% (vol/vol) of an antibiotic-antimycotic solution, said antibiotic-antimycotic solution comprising 10,000 units/ml penicillin, 10,000 µg/ml streptomycin and 25 µg/ml amphotericin B; and 
e) isolating said multipotent mammary stem cells; and 
B) applying/administering said multipotent mammary stem cells to a patient in need thereof at a place of the patient’s body where a process of tissue engineering, transplantation, tissue reconstruction or cell therapy procedure is desired. 

15. A method of tissue engineering, transplantation, tissue reconstruction, cell
therapy procedure, or treatment of the effects of mastectomy, comprising the steps:
A) generating multipotent mammary stem cells by:
a) identifying and isolating primary breast luminal cells, and growing the identified and isolated primary breast luminal cells in-vitro;

b) treating the primary breast luminal cells with a conditioned medium from active
breast stromal fibroblasts, wherein the conditioned medium from active breast stromal
fibroblasts comprises a 1:1 mixture (vol/vol) of M199 medium and F12 medium,
supplemented with 0% - 1% (vol/vol) serum, and 0.1% - 2% (vol/vol) of an antibiotic-
antimycotic solution, said antibiotic-antimycotic solution comprising 10,000 units/ml
penicillin, 10,000 µg/ml streptomycin and 25 µg/ml amphotericin B;
c) continuing the growth of the treated cells until the formation of cellular aggregates;
d) transferring the cells to a stem cell growth medium and growing them further until the formation of mammospheres, wherein said stem cell growth medium comprises
mammary epithelial basal medium (MEBM) supplemented with 0.1% - 2% (vol/vol) of an
antibiotic-antimycotic solution, said antibiotic-antimycotic solution comprising 10,000
units/ml penicillin, 10,000 µg/ml streptomycin and 25 µg/ml amphotericin B; and
e) isolating said multipotent mammary stem cells;
and
B) applying/administering said multipotent mammary stem cells to a patient in need thereof at a place of the patient’s body where a process of tissue engineering, transplantation, tissue reconstruction or cell therapy procedure is desired.

18. A method of tissue engineering, transplantation, tissue reconstruction, cell
therapy procedure, or treatment of the effects of mastectomy, comprising the steps:
A) generating multipotent mammary stem cells by:
a) identifying and isolating primary breast luminal cells, and growing the identified and isolated primary breast luminal cells in-vitro;
b) treating the primary breast luminal cells with either a conditioned medium from
active breast stromal fibroblasts or with interleukin-8 (IL-8) in serum-free medium;
c) continuing the growth of the treated cells until the formation of cellular aggregates;
d) transferring the cells to a stem cell growth medium and growing them further until the formation of mammospheres, wherein said stem cell growth medium comprises mammary epithelial basal medium (MEBM), supplemented with 0.1% - 2% (vol/vol) of an antibiotic-antimycotic solution, said antibiotic-antimycotic solution comprising 10,000 units/ml penicillin, 10,000 µg/ml streptomycin and 25 µg/ml amphotericin B; and
e) isolating said multipotent mammary stem cells;
and
B) applying/administering said multipotent mammary stem cells to a patient in need thereof at a place of the patient’s body where a process of tissue engineering, transplantation, tissue reconstruction or cell therapy procedure is desired.

The following is an Examiner’s statement of reasons for allowance: 
The closest prior art of record is Wilkerson (2016), cited in the IDS, whom teaches the isolation and culturing of primary breast tissue (which would inherently contain breast luminal cells) into mammospheres.  The reference did not teach or suggest identifying and isolating only breast luminal cells from the mammary tissue and processing the cells as claimed to produce mammary multipotent stem cells.
Morrison et al. (2008) teaches that that primary breast tissue contains both outer myoepithelial (basal) and inner luminal epithelial cells (Pg. 2, Column 2, Lines 49-51), wherein myoepithelial cells are characterized by expression of biomarkers including CK14 and luminal cells are characterized by expression of markers including EpCAM, CK18 and CK19 (Pg. 3, Column 1, Lines 1-7).  However, the reference does not teach or suggest the isolation and identification of one cell type (luminal) over the other (myoepithelial), or the use thereof to generate mammary multipotent stem cells as claimed.

Wang et al. (2014) is drawn to the generation of breast cancer stem cells from mammosphere culture from breast tumors (Pg. 830, Column 2, Lines 31-41 and Pg. 831, Column 2, Lines 1-9) but does not identify or isolate luminal epithelial cells prior to mammosphere formation.

Dontu et al. (2003) teaches a method of propagating human mammary stem/progenitor cells but only obtains single cell suspensions of human mammary epithelial cells by mechanical and enzymatic dissociation of breast tissue (Pg. 1254, Column 2, Lines 48-52) prior to mammosphere formation and does not teach or suggest the isolation and identification of luminal cells.

Claims 1, 2, 5-22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        07/18/2022

/NEIL P HAMMELL/           Primary Examiner, Art Unit 1636